         Case 5:20-cv-00046-OLG Document 108 Filed 05/05/21 Page 1 of 2            FILED
                                                                                 May 05, 2021
                                                                            CLERK, U.S. DISTRICT COURT
                                                                            WESTERN DISTRICT OF TEXAS

                    IN THE UNITED STATES DISTRICT COURT                                                  JU
                                                                         BY: ________________________________
                                                                                                 DEPUTY
                     FOR THE WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

JARROD STRINGER, et al.,                    §
     Plaintiffs,                            §
                                            §
v.                                          §         No. SA-20-CV-46-OG
                                            §
RUTH R. HUGHS, et al.,                      §
     Defendants.                            §

                                        ORDER

        On this day the Court held a status conference in this case. The parties

appeared by and through counsel. After hearing from counsel, the Court

ORDERS the following:

     1. The parties on both sides shall check the current website to ensure that

        necessary and appropriate language is being used and that full compliance

        with the preliminary injunction continues in the manner expected. Any party

        who observes less than full compliance with the preliminary injunction and/or

        believes necessary and appropriate language is not being used (e.g., outdated

        or otherwise deficient language) must inform the Court in a written advisory

        no later than Monday, May 10, 2021.

     2. The parties must submit a Joint Notice of Settlement on or before Monday,

        May 24, 2021 at 4:00 p.m. or, if the case does not settle, a Written Advisory to

        the Court. The Court will then determine how the case should proceed.

IT IS SO ORDERED.




                                            1
       Case 5:20-cv-00046-OLG Document 108 Filed 05/05/21 Page 2 of 2




SIGNED this ______
              5th day of April, 2021.



                                            ____________________________________
                                            Orlando L. Garcia
                                            Chief United States District Judge




                                        2
